I bring you sincere 
greetings and very best wishes from His Excellency 
Mr. Ernest Bai Koroma, President of the Republic of 
Sierra Leone. President Koroma regrets that he is unable 
to participate in the general debate of the General 
Assembly at its sixty-eighth session due to unavoidable 
circumstances. He has, however, instructed me, as 
his Minister for Foreign Affairs and International 
Cooperation, to deliver to the Assembly this message 
of goodwill:

“I congratulate Ambassador Ashe most 
warmly on his election to direct the affairs of the 
Assembly during this session and assure him of 
my country’s support and cooperation during his 

tenure. Let me avail myself of this opportunity to 
also express the appreciation of my delegation to 
his predecessor, Mr. Vuk Jeremi. of Serbia, for his 
able leadership in directing the work of the General 
Assembly during the past session. I wish him well 
in his future endeavours. Let me also express 
sincere appreciation to the Secretary-General, 
Mr. Ban Ki-moon, for his constructive and fruitful 
leadership of the Organization. Sierra Leone will 
continue to support the progressive implementation 
of his five-year Global Action Agenda.
“Over the past two decades, global peace, 
security and the economic environment have 
evidently been radically transformed, to the point 
where neither the problems nor their solutions are 
simple. The international security situation has 
become more complex. Regional hotspot issues keep 
flaring up, and turbulence continues in many parts 
of the world, in particular Asia and Africa. Human 
trafficking, in addition to other non-traditional 
security issues such as climate change, nuclear 
safety, energy, food and maritime security and 
financing for development are becoming more 
significant.
“The use of chemical weapons in conflict poses 
a renewed global security threat. There is therefore 
a need for increased multilateral and collective 
engagement and responses to those complex 
challenges.
“As we all are aware, the target date for 
achieving the Millennium Development Goals 
(MDGs) is only two years away. While we 
take stock of what have been achieved and the 
challenges that continue to confront us, we should, 
in keeping with the principles set out in the United 
Nations Conference on Sustainable Development 
outcome document, entitled ‘The future we want’ 
(resolution 66/288, annex), embark upon designing 
a post-2015 development goals agenda in which the 
specific needs and challenges of every Member 
States are recognized. There is no doubt that failure 
to capture those specific needs and commitments 
would compromise the credibility of such an 
agenda.
“We also note that important progress has been 
made in many areas, such as reducing poverty 
globally, improving access to primary education for 
all children, reducing child and maternal mortality, 
increasing access to HIV treatment and reducing 
slum populations, to name a few. However, this 
has not been uniform, as inequalities among many 
populations are on the rise, particularly in southern 
Asia and sub-Saharan Africa, where food insecurity 
and malnutrition are still prevalent. While access to 
health and education may be expanding for us, the 
quality of those services in many regions remains a 
serious challenge.
“That is why the theme of this session, ‘The 
post-2015 development agenda: setting the stage’, 
is timely and appropriate. We are moving into 
the phase of mapping out another development 
framework that is expected to formulate universal 
goals and responsibilities encompassing the 
economic, social and environmental spheres. The 
post-2015 development agenda should have at its 
core the urgent need to address the causes and 
consequences of conflict, violence and disasters. 
These are universal issues of great concern to 
the global community. Resolving and preventing 
conflict and violence, creating jobs, providing 
further incentives for foreign direct investment, 
broadening human and financial resources, 
ensuring gender equality and promoting human 
rights and the rule of law are not only fundamental 
to human progress; they are integral to sustainable 
development.
“Sierra Leone welcomes the adoption of 
the Arms Trade Treaty earlier this year. This 
is a significant and historic achievement in our 
collective efforts in pursuit of a safer and more 
secure world. We therefore hope that the illegal 
transfer of conventional weapons to the wrong 
hands — a major source of the escalation of 
conflicts in the developing world, particularly 
in Africa — can now be largely regulated and 
minimized. 
“In that regard, we remain committed to 
supporting international instruments aimed at 
establishing peace and security in the world and an 
economic order that is beneficial to the rich and the 
poor, the weak and the strong, as well as to nations 
big and small.
“In recent years, and despite being under post-
conflict rebuilding, Sierra Leone’s contribution 
to the United Nations peacekeeping efforts 
demonstrates our strong commitment to the 
purpose and principles of global peace and stability. 
We stand ready to increase our profile in the 

peacekeeping landscape so as to ensure the success 
of peacekeeping operations. To that end, we will 
continue to actively engage in all new initiatives 
for reform of the United Nations peacekeeping 
operations.
“We applaud and acknowledge the human 
resources and financial support that the United 
Nations family and other development partners 
continue to provide, especially towards the 
successful conduct of our 17 November 2012 
presidential, parliamentary and local government 
elections, all of which were held in one day, for 
the very first time. Those elections were widely 
considered to be a critical benchmark for us, 
signalling our preparedness to move into a more 
developmental phase of peacebuilding. It should 
come as little or no surprise that they were widely 
acclaimed to be peaceful, free, fair and transparent 
by the international community. Their successful 
conduct clearly demonstrates the level that Sierra 
Leone’s democratic process has attained, an 
experience we are willing to share with other 
countries in our subregion and beyond.
“Today, Sierra Leone is on the threshold 
of transformation in its engagement with the 
Peacebuilding Commission as well as in its 
socioeconomic development. With support from the 
Commission and the Peacebuilding Support Office 
as well as other international and local development 
partners, Sierra Leone continues to make 
significant gains in the areas of good governance, 
human rights, gender equality and the fight against 
corruption and transnational organized crime. A 
number of international treaties have been ratified 
and national legislations enacted to address these 
challenges, which have the potential to undermine 
ongoing peacebuilding and peace-consolidation 
efforts.
“Sierra Leone’s vision for transformative and 
inclusive socioeconomic development was initially 
encapsulated in my Government’s poverty-
reduction strategy, articulated in the ‘Agenda for 
Change’ that we rolled out in my first term of 
office. These have been encouraging achievements 
and with residual challenges as well. In my current, 
second term, we are poised to build on those 
successes with renewed determination. 
“With a sustained commitment to provide 
improved standards of living for our people and 
to raise the country to middle-income status, we 
have rolled those residual challenges over to our 
successor development programme, the ‘Agenda 
for Prosperity’, which I launched in July this year. 
This is Sierra Leone’s road map to our post-2015 
development agenda. It aims to build a sustainable 
future for all Sierra Leoneans, requiring sound 
macroeconomic management and fiscal policies for 
a society with strong institutions to facilitate good 
governance, the social, economic and political 
empowerment of women and young people, the 
required social support for the disadvantaged, 
increased transparency and accountability, and 
justice for all.
“In taking up this huge challenge, Sierra Leone 
will continue to welcome the strong partnership that 
exists with the various United Nations agencies and 
other international development partners for the 
achievement of a well-planned, seamless transition 
to a more developmental phase of peacebuilding 
and for scaling up support to Sierra Leone’s 
political and economic priorities, as outlined in 
our ‘Agenda for Prosperity’. Sierra Leone, a nation 
with good credentials as a post-conflict country, is 
a deserving candidate for continued international 
support.
“Sierra Leone continues to uphold its national 
heritage of interreligious tolerance and peaceful 
coexistence, as well as the principle of respect for 
human rights and fundamental freedoms. In that 
regard, we remain focused on, and committed to, 
our reporting obligations to international treaty 
bodies. 
“In line with the relevant provisions of the 
Disability Act 2011, we have established a National 
Commission for Persons with Disability. The current 
and first Chairman and Chief Commissioner is a 
person with impaired vision. We have also enacted 
the Sexual Offences Act 2012 to address the specific 
issue of sexual violence against women and girls. 
Sierra Leone will continue to collaborate with the 
United Nations and other interested partners in 
promoting the enactment of the Gender Equality 
Bill so as to enhance women’s participation in the 
decision-making process.
“We commend the support of the United 
Nations and international partners for the work 
of the Special Court for Sierra Leone, whereby 
it has made meaningful contributions to the 

advancement of the rule of law at both the national 
and international levels. With our continued 
support, the Special Court is expected to complete 
its mandate by the end of this year.
“We are pleased to note that the Optional 
Protocol to the International Covenant on Economic, 
Social and Cultural Rights entered into force in May 
2013. Sierra Leone pledges its continued support 
to the work of the Human Rights Council and the 
Office of the United Nations High Commissioner 
for Human Rights as we strive together to maintain 
universally accepted standards of human rights and 
democratic governance.
“It is in that context that we have also 
embarked upon a constitutional review process to 
address major socioeconomic and political issues. 
A constitutional review committee has been 
established with a broad spectrum of membership, 
drawn from all political parties, civil society, 
women, youth, disabled persons and even the 
diaspora. The process will be inclusive and guided 
by a critical analysis in a broad national debate, with 
the aim of strengthening democratic institutions and 
promoting national unity. We expect the committee 
to submit a draft review within two years.
“As the coordinator of the African Union 
committee of 10 Heads of State on Security Council 
reforms, let me once again emphasize the need for 
urgent reform of the Council. The role of the United 
Nations should be strengthened, not weakened. The 
need for equitable geographical representation, with 
all the privileges of membership in the Security 
Council, cannot be overemphasized. Africa will 
therefore continue to work closely with the relevant 
stakeholders and Member States, particularly other 
non-permanent members of the Council, for an 
early and decisive reform of that organ.
“Let me therefore reiterate that Africa’s 
participation in the ongoing intergovernmental 
negotiations is firmly rooted in our steadfast 
commitment to the African common position 
articulated in the Ezulwini Consensus and Sirte 
Declaration on the reform of the United Nations.
“The Millennium Development Goals remain 
a very lofty agenda in the history of our collective 
efforts for global socioeconomic development, 
although their full achievement has been thwarted 
by a multitude of factors. The year 2015 is a 
critical one for the United Nations as it marks the 
Organization’s seventieth anniversary. It is also the 
target date for the MDGs and the tenth year since 
the World Summit was held in 2005. 
“We are expected to agree on a post-2015 
development framework. It is imperative that 
we follow a pragmatic approach with renewed 
vigour and commitment to providing our people 
with a future that guarantees justice, peace and 
security, accountable and democratic governance, 
a transparent and equitable distribution of wealth, 
a safe and sustainable environment and health and 
education for all. Those are all essential elements 
in setting the stage for the implementation of the 
post-2015 development agenda.
“Let me join the family of the United Nations 
in expressing our condolences and solidarity with 
the people of Kenya, Pakistan and Nigeria for 
the irreparable loss of valuable lives during the 
recent terrorist attacks. Our thoughts and prayers 
are strongly and firmly with the families of the 
deceased.”
